Title: To George Washington from William Fairfax, 22 March 1757
From: Fairfax, William
To: Washington, George



Dear Sr
Wmsburg 22d March 1757.

I rec’d your Favor from Philadelphia dated the 2d inst. since which finding the Governor likely to stay there longer than

at first expected and many Matters of Government requisite which could not be done without Me I set off from Belvoir and arrivd here the 17th The next Day I was duly qualified in Council as President & Comander in Chief, which has given Me an Opportunity of seeing and treating with Numbers of the Cherokees & Catawba Indians, discuorsing with Major A. Lewis & Lieut. Williams on their Affairs. I hope They will soon be under your Command as They appear to be of a warlike Temper and Disposition, fit & willing to encounter any Difficult Attack. I shall be glad to know your Success with Ld Loudoun and his Commands to You in the ensuing Campaign—Thô You may hear of the Genl Assembly’s being prorogu’d to the last Thursday in next Month, yet as several Things as well for your Regiment as the public Weal of the Colony are wanted to be Examind, Setled and adjusted, We expect the Governor will Soon after his Arrival call & appoint a much earlier Meeting—when We shall be glad to See You and give Testimony of our hearty Affection.
As the Cherokees and Catawba Indians appear to Us well attacht to our Interest We are desirous of preserving Them, therefore endeavor to please & satisfy them. We have furnishd them wth what could be got here: what is yet wanted and you can procure Please to accommodate them and Send or bring the Accot thereof.
Pray remember Me kindly to yr Officers and the brave Men of yr Regiment, and continue to believe that I am with all affecte Regards Dr Sir Yr assurd & loving Friend &ca

W. Fairfax


P.S. I referr to Majr Lewis for pticulars.

